Title: To James Madison from John Gavino, 15 April 1801 (Abstract)
From: Gavino, John
To: Madison, James


15 April 1801, Gibraltar. No. 62. Transmits copy of his dispatch no. 61 and encloses copies of 2 Jan. letter from Cathcart to O’Brien and O’Brien’s 21 Jan. and 8 Feb. letters to Gavino. Reports arrival of convoy from Great Britain.
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p.; docketed by Wagner as received 15 June. Enclosures are: Cathcart to O’Brien and Eaton, 2 Jan. 1801 (1 p.); O’Brien to Gavino, 21 Jan. 1801 (1 p.), stating that he had sent $4,000 worth of presents from Algiers to Tripoli and had ordered Cathcart to have money at command; and O’Brien to Gavino, 8 Feb. 1801 (1 p.), warning Gavino of the threat to American commerce from Tripolitan corsairs.



   
   A full transcription of this document has been added to the digital edition.

